DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7-11 drawn to a method of manufacturing a SiC single crystal in the reply filed on 05/14/2021 is acknowledged. Claims 6 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 1-5 and 7-11 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 "… storing a SiC source which is a powder in an inner bottom part of a crucible, wherein the crucible is configured to store the SiC source…” constitutes an indefinite subject matter. It appears that “the crucible is configured to store the SiC source” is redundant since the claim already recites “storing a SiC source 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a crystal”, and the claim also recites “a SiC single crystal” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-5 and 7-11 are rejected because they depend on claim 1.
The recited in claim 8 "… an average particle diameter of powder particles which forms the SiC source…” constitutes an indefinite subject matter. It is noted that parent claim 1 recites “an average particle diameter of the SiC source”; it is not clear whether “an average particle diameter of powder particles” is related to “an average particles diameter” recited in parent claim 1 or not. Therefore, the metes and bounds of claim 8 are not readily ascertainable. Clarification and/or correction are/is required.
The recited in claim 11 "… an average particle diameter of powder particles which forms the SiC source…” constitutes an indefinite subject matter. It is noted that 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 105734671 A, machine translation, “Liu”).

Liu teaches the porous carbide material and the SiC powder source as addressed above, and further teaches that gaps (holes) form between the carbide powder particles (0024), but does not explicitly teach that the gaps (a hole) diameter of the porous material is smaller than an average particle diameter of the SiC source. However Liu (0011, 0014, 0017, 0024, 0026, 0042 and claim 1) explicitly teaches that the carbide power layer (porous material) filter out particles to reduce inclusion defects (caused by wraps) and obtain high quality SiC crystal, if the particles of the carbide powder are too large, the gaps between the carbide powder particles will be large, the effect of filtering the wraps will not be achieved; if the particles of the carbide powder are too small, the gaps between the carbide powder particles will be very small, it will affect the rate of sublimation vapor transmission to the crystal surface and affect the In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Liu teaches that the porous material covers all of the first surface of the SiC source (fig 2, 0041), meeting the claim.
Regarding claim 3, Liu teaches that the porous material has an opening at a center thereof, and the porous material covers an outer side of the first surface of the SiC source (fig 3, 0044), meeting the claim.
Regarding claim 4, Liu teaches that the porous material (layer 7) has a face A (top surface) on the side of the seed crystal 5 and a face B (bottom surface) on a side of 
Regarding claim 5, Liu (fig 2) teaches that a thickness of the layer 7 (the porous material) is around 20%-25% of a height of the stored SiC source 3, meeting the claim. Also, it is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Regarding claim 7, Liu teaches that the layer 7 (the porous material) covers a whole of the first surface of the SiC source (fig 2, 0041), meeting the claim.
Regarding claim 9, Liu teaches that the layer 7 (the porous material) has a porosity of 40%-60% (0025), meeting the claim.
Regarding claim 10, Liu teaches that the layer 7 (the porous material) has a porosity of 40%-60% (0025), overlapping the instantly claimed 45% or more and 50% or prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 4 above, and further in view of Madar et al (US 20050257734 A1, “Madar”).
Regarding claim 11, as addressed above, Liu teaches that the carbide power layer (porous material) filter out particles to reduce inclusion defects (caused by wraps) and obtain high quality SiC crystal, if the particles of the carbide powder are too large, the gaps between the carbide powder particles will be large, the effect of filtering the wraps will not be achieved; if the particles of the carbide powder are too small, the gaps between the carbide powder particles will be very small, it will affect the rate of sublimation vapor transmission to the crystal surface and affect the supply of vapor phase raw materials for crystal growth (0011, 0014, 0017, 0024, 0026, 0042 and claim 1), e.g., the gap (hole) size directly affect the crystal growth rate and quality, and Liu has provided sufficient guidance to allow one ordinary skill in the art to vary the size of the gaps/holes. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized the gap/hole size of Liu, and obtained various hole/gap size of the porous material including the instantly claimed “the hole diameter of the porous material is 70% or less of an average particle diameter of powder particles which forms the SiC source”, in order to obtain a high-quality silicon carbide crystal while the yield of the crystal growth In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Liu teaches the porous material (carbide layer 7) in which holes/gaps have been formed as addressed above, but does not explicitly teach that the porous material is a compact sintered body in which holes have been formed. However, it is well established that when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113. Furthermore it is also a known practice that sintered carbide porous member is placed between the source and growing crystal, and sublimated gas is diffused through the member for crystal growth as taught by Madar (0028). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Liu per teachings of Madar in order to provide suitable conditions for producing single crystal exhibiting a good crystal quality (Madar 0002, 0028).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/           Primary Examiner, Art Unit 1714